Motion of State to affirm the judgment below pursuant to Rule 16(g) is denied.
Case is assigned to the calendar for April 6, 1977, 9:30 a.m., for oral argument. The defendant will be expected to show cause why his appeal should not be dismissed, since his appeal is to the trial justice’s denial of .a motion to suppress and he has cited no cases for the proposition that at a suppression hearing the State must prove that the seized article was in the plain view of the officer who first saw it. Bevilacqua, C.J. not participating.